Title: 24th.
From: Adams, John Quincy
To: 


       Thanksgiving day in the State of New Hampshire. Mr. and Mrs. Shaw spent it in the upper Parish: the meeting house of which, being, one half in this State, and one half in the other they keep both. Ours will be three weeks from this day.
       I spent the whole evening at Mr. White’s. Miss Priscilla McKinstry was there, a very pretty, agreeable young Lady. I read to them 2 or three of Mrs. Aikin’s Poem’s. I have seen, verses, not better than these from illustrious pens; but I saw little, that I thought soar’d much above mediocrity. Corsica, has some very pretty thoughts in it, but often falls into prose, which must be the case, when the Emphasis cannot be laid on the last syllable of the line. But Ladies ought to be, exempted from the severe scrutiny of Criticism, and we should be willing, only to praise and admire the productions of their Apollo; the groans of the tankard, is either above or beneath Criticism, I will not say which. Mrs. White is yet much indisposed.
      